184 F.2d 184
Fred Raymond KOENIG, Appellant,v.John R. CRANOR, Superintendent of the Washington State Penitentiary at Walla Walla, Washington, Appellee.
No. 12551.
United States Court of Appeals Ninth Circuit.
September 14, 1950.

Appeal from the United States District Court for the Eastern District of Washington, Southern Division; Sam M. Driver, Judge.
Fred Raymond Koenig, in pro. per.
Smith Troy, Atty. Gen. St. of Wash., Lawrence K. McDonell, Asst. Atty. Gen., for appellee.
Before MATHEWS, HEALY and POPE, Circuit Judges.
PER CURIAM.


1
This appeal is from an order of the United States District Court for the Eastern District of Washington denying an application of appellant, Fred Raymond Koenig, a prisoner in custody pursuant to a judgment of a court of the State of Washington, for a writ of habeas corpus. The order is affirmed.